                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JOSE A. FLORES,

                      Plaintiff,

                      v.                          CAUSE NO.: 3:19-CV-1108-JD-MGG

 MARSHALL COUNTY SHERIFFS
 DEPT., et al.,

                     Defendants.

                                   OPINION AND ORDER

       Jose A. Flores, a prisoner without a lawyer, filed a complaint. “A document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers . . .”

Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim, or seeks monetary relief against a defendant who is

immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff

must allege: (1) that defendants deprived him of a federal constitutional right; and (2)

that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670

(7th Cir. 2006).

       In the complaint. Flores alleges that, since his arrival at the Marshall County Jail

in July 2019, Sheriff Hassel and Sergeant Holcomb have subjected him to overcrowded

conditions, which causes him to be unable to leave his bed safely and forces him to
sleep near a toilet. They have also forced him to eat on a toilet or the floor instead of at a

table. Because Flores is a pretrial detainee, the court must assess his claims under the

Fourteenth Amendment instead of the Eighth Amendment. See Mulvania v. Sheriff of

Rock Island Cty., 850 F.3d 849, 856 (7th Cir. 2017). “[T]he Fourteenth Amendment’s Due

Process Clause prohibits holding pretrial detainees in conditions that amount to

punishment.” Id. “A pretrial condition can amount to punishment in two ways: first, if

it is imposed for the purpose of punishment, or second, if the condition is not

reasonably related to a legitimate goal—if it is arbitrary or purposeless—a court

permissibly may infer that the purpose of the government action is punishment.” Id. A

pretrial detainee can “prevail by providing only objective evidence that the challenged

governmental action is not rationally related to a legitimate governmental objective or

that it is excessive in relation to that purpose.” Kingsley v. Hendrickson, 135 S. Ct. 2466,

2473 (2015). Giving him the favorable inferences to which he is entitled at this stage of

the proceedings, Flores states a plausible Fourteenth Amendment claim against Sheriff

Hassel and Sergeant Holcomb.

       Flores also names the Marshall County Sheriff’s Department as a defendant. To

pursue a claim under Section 1983 against a local governmental entity, a plaintiff must

show that his injury was the result of that entity’s official policy or practice. Rice ex rel.

Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012). Because the complaint

suggests that the Sheriff Department maintains a policy or practice of overcrowding the

jail in violation of the Fourteenth Amendment, Flores may also proceed against this

defendant.


                                               2
      For these reasons, the court:

      (1) GRANTS Jose A. Flores leave to proceed on a Fourteenth Amendment claim

against Sheriff Hassel and Sergeant Holcomb for money damages for subjecting him to

overcrowded conditions since July 2019;

      (2) GRANTS Jose A. Flores leave to proceed on a Fourteenth Amendment claim

against the Marshall County Sheriff’s Department for money damages for maintaining a

policy or practicing of overcrowding at the Marshall County Jail;

      (3) DISMISSES all other claims;

      (4) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Sheriff Hassel, Sergeant Holcomb, and the Marshall County’s Sheriff’s

Department at the Marshall County Jail with a copy of this order and the complaint

(ECF 1) as required by 28 U.S.C. § 1915(d); and

      (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sheriff Hassel, Sergeant

Holcomb, and the Marshall County’s Sheriff’s Department to respond, as provided for

in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for

which Jose A. Flores has been granted leave to proceed in this screening order.

      SO ORDERED on December 18, 2019

                                                      /s/ JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                            3
